Title: Enclosure: List of Sardinian Mineral Specimens Sent to Thomas Jefferson, [ca. 15 March 1810]
From: Prunner, Leonardo de
To: Jefferson, Thomas


            Note des differentes Productions de L’Isle de Sardaigne contenante la présente Caisse.
            
              
                No
                           
                1.2.
                Holzstein, von Ploaghe,
              
              
                〃
                3.
                Obsidian, von Pau,
              
              
                〃
                4.
                Stern madreporit, von Gergei,
              
              
                〃
                5.
                Vom mispickel metallisierter quartz, von der Speranza beÿ Alghero,
              
              
                〃
                
		  6.
                Eisen und Silber, von Arzana, 
              
              
                〃
                7. 9.
                dentritische quartz, von der Speranza, it.
              
              
                〃
                10. 15.
                Tropf Calcedon, von der Speranza, 〃
              
              
                〃
                16.
                Cristallisierùng von des Speranza.
              
              
                〃
                
		  18. 21.
                Wachs opalen, von der Insùl St Peter
              
              
                〃
                22. 23.
                Jaspis, von Iteri,
              
              
                〃
                24.
                Stephansstein, von Insùl St Peter.
              
              
                〃
                25.
                Kalkspath, von Cagliari.
              
              
                〃
                26.
                Obsidian, von Uras.
              
              
                〃
                
		  27.
                HolzKohle, von Seui.
              
            
           
            Editors’ Translation
            
              List of the different products of the island of Sardinia contained in the accompanying crate.
              
                
                  No
                           
                  1.2.
                  Wood stone, from Ploaghe,
                
                
                  〃
                  3.
                  Obsidian, from Pau,
                
                
                  〃
                  4.
                  Star madreporite, from Gergei,
                
                
                  〃
                  5.
                  From arsenopyrite metalliferous quartz, from La Speranza near Alghero,
                
                
                  〃
                  
		  6.
                  Iron and Silver, from Arzana, 
                
                
                  〃
                  7. 9.
                  dendritic quartz, from the same Speranza,
                
                
                  〃
                  10. 15.
                  Drip Chalcedony, from Speranza,
                
                
                  〃
                  16.
                  Crystallization from Speranza.
                
                
                  〃
                  
		  18. 21.
                  Wax opal, from San Pietro Island
                
                
                  〃
                  22. 23.
                  Jasper, from Ittiri,
                
                
                  〃
                  24.
                  Chalcedony, from San Pietro Island.
                
                
                  〃
                  25.
                  Calcite, from Cagliari.
                
                
                  〃
                  26.
                  Obsidian, from Uras.
                
                
                  〃
                  
		  27.
                  Charcoal, from Seui.
                
              
            
          